                                                                          1
                                                                          2
                                                                          3
                                                                          4
                                                                          5                               IN THE UNITED STATES DISTRICT COURT

                                                                          6                         FOR THE NORTHERN DISTRICT OF CALIFORNIA
                                                                          7
                                                                          8   LOUIS HICKS, an individual, on behalf
                                                                              of himself, the general public, and those
                                                                          9   similarly situated,                                             No. C 19-02050 WHA
                                                                         10                  Plaintiff,
                                                                         11     v.                                                            SCHEDULING ORDER
United States District Court




                                                                                                                                              RE JURISDICTION
                                                                              HP, INC.,
                               For the Northern District of California




                                                                         12
                                                                         13                  Defendant.
                                                                                                                          /
                                                                         14
                                                                         15          This order memorializes the procedure ordered at the hearing on motion to remand on
                                                                         16   July 3, 2019. First, by JULY 11 AT NOON, the parties must file an agreed-upon protocol. If the
                                                                         17   parties cannot agree on a protocol, that is also the deadline for when the parties must submit
                                                                         18   their individual protocols. Second, depositions of each party’s expert must occur by JULY 18 AT
                                                                         19   NOON. Third, an evidentiary hearing on jurisdiction will be held on AUGUST 7 AT 8:00 AM.
                                                                         20   Each expert must be prepared to testify at the evidentiary hearing on both: (1) their submitted
                                                                         21   declarations, and (2) the submitted protocols if the parties do not agree.
                                                                         22          In addition, by TODAY AT 5:00 PM, plaintiff’s counsel must file the declaration he raised
                                                                         23   for the first time at the hearing. Any objections or reply to this declaration must be filed by
                                                                         24   JULY 11 AT NOON.
                                                                         25
                                                                                     IT IS SO ORDERED.
                                                                         26
                                                                         27   Dated: July 3, 2019
                                                                                                                                   WILLIAM ALSUP
                                                                         28                                                        UNITED STATES DISTRICT JUDGE
